PER CURIAM:
The district court awarded $105,000 damages to plaintiff on the territorial restrictions claim. That part of the judgment is vacated and the case remanded in light of Continental T. V., Inc. v. GTE Sylvania Inc., - U.S. -, 97 S.Ct. 2549, 53 L.Ed.2d 568 (1977).
On the misrepresentation claim the district court rendered judgment for defendant notwithstanding the jury’s $20,000 plaintiff’s verdict. We uphold the district court’s decision. The most significant alleged misrepresentations cannot support a cause of action because the time at which they should reasonably have been discovered through the exercise of due diligence fell outside the limitations period. Any other misrepresentations could not have induced justifiable reliance.
AFFIRMED IN PART, VACATED and REMANDED IN PART.